Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues Papasakellariou discloses HARQ payload corresponds to PUCCH formats to be utilized but not that a number of bits that is less than or equal to, or greater than a certain value.  Further stating ZTE discloses the sequence based PUCCH format should be used for 1 and 2 bits ACK/NACK transmission but not comparing the number of bits of the UCI and determining PUCCH format.			In response, Applicant appears to argue Papasakellariou and ZTE disclose using a PUCCH format based on ACK/NACK payload and not based on the overall UCI payload (number of bits).  This is not accurate because Papasakellariou discloses PUCCH format corresponds to a structure that is designed for a particular UCI payload range as different UCI payloads require different PUCCH transmission structures, Para [0109].  Also see new Huawei reference, which discloses a table which shows different PUCCH formats used for different number of UCI bits, Section 2 and a proposal where two sPUCCH formats are supported, a sPUCCH format for up to 2 bits HARQ ACK and/or SR using cyclically shift sequence (similar to PUCCH format 1/1a/1b) or a sPUCCH format for more than 2 bit HARQ-ACK and SR with DMRS demodulation (similar to PUCCH format 3 or 4), section 4.  This means the UCI is 2 bits or less using first sPUCCH format and if UCI is greater than 2 bits using the other sPUCCH format.  The after final amendments would also require further search and consideration.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461